DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-2, 4-17 and 19-30 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claimed invention discloses a random access (RA) procedure starting with a discovery signal transmitted to a first wireless device in response to a query message transmitted by the first wireless device requesting additional information in the query message. The first wireless device transmits a Random Access Channel (RACH) message to a second wireless device in order to initiate the RA procedure between the first and the second wireless devices. The second wireless device selects resources to transmit a second RACH message.
The claimed invention contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
A method of wireless communication, comprising: 
transmitting, by a second device, a discovery signal during a discovery procedure to a first device in response to receiving a query message from the first device, the discovery signal including an indication of a transmission resource associated with a second Random Access Channel (RACH) message and information corresponding to one or more services offered by the second device, 
wherein the query message indicates a request for additional information from the second device; 
receiving, at the second device, a RACH preamble corresponding to a first RACH message from the first device in response to transmitting the discovery signal, the RACH preamble initiates an access procedure between the first device and the second device; 
selecting, by the second device, the transmission resource included in the discovery signal and associated with the second RACH message based on the RACH preamble, 
wherein the second RACH message differs from the first RACH message; and 

wherein the second RACH message indicates one or more resources for the first device for transmitting a third RACH message.

Regarding claims 16 and 29-30, the claims contain similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Regarding claims 2, 4-15, 17 and 19-28, these claims depend from one of claims 1 and 16 and thus are allowed for the same reason stated above for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on 9:00a~6:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached at 571-270-5630.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/HARRY H KIM/           Primary Examiner, Art Unit 2411